— Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered May 5,1981, convicting him of robbery in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. The record shows that defendant voluntarily and with full awareness of the consequences, entered a plea of guilty to the indictment. He never protested his innocence to the court, nor did his statements to the court at the time the plea was taken indicate that he might have been innocent of the crime charged. To the contrary, he admitted that he had acted as a lookout while two codefendants held up a gas station. Defendant’s later claim that his attorney at the time of the plea failed to advise him of the fact that he had not been “implicated” by the complainant and gas station manager was insufficient to warrant the vacatur of his plea (see, e.g., People v Jones, 44 NY2d 76, *70881), especially where he failed to assert his innocence in his supporting affidavit (see, e.g., People v Etheridge, 29 AD2d 679, 680). On these facts, the court did not abuse its discretion in denying the motion to vacate the plea without a hearing {People v Tinsley, 35 NY2d 926, 927; People v Dixon, 29 NY2d 55). Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.